DETAILED ACTION	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 9-16 are pending and are examined below, claims 1-8 have been cancelled.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:

Claim 9 lines 6-7 recite the limitation “wherein: the electronic circuit is arranged on a circuit carrier within the battery management system”, the above language is not recited in the as filed specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 9 and 11-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grace US20180212288A1 (cited in previous office action filed 25 May 2022).

	Regarding claim 9, Grace discloses a system for a high-voltage battery of a motor vehicle for monitoring battery cells of the high-voltage battery (Grace, [0003]-[0007], [0013]-[0038], Figs. 1-4), comprising
a battery management system arrangeable in a battery housing of the high-voltage battery (Grace, [0016], Fig. 2, battery system 14, battery management system (BMS) 60),
the battery management system comprising an electronic circuit wherein: the electronic circuit is arranged on a circuit carrier (Grace, [0016], [0020]), and Grace further teaches the BMS may include circuit boards, electronic components, sensors, and controllers that monitor the performance of the components of the battery system based on sensor input (e.g., voltage, current, temperature, humidity, pressure, etc.), provide feedback (alarms, alerts, etc.), and control the operation of the battery system for safe and efficient operation (Grace, [0016]).
Grace does not explicitly disclosing wherein the electronic circuit is arranged on a circuit carrier within the battery management system, the electronic circuit comprises: a processor, communication interface for communicating with at least one in- vehicle, high-voltage-battery-external device, and at least one pressure sensor designed to capture pressure signals in the battery housing. However, as Grace teaches the BMS may include all of these components, it would therefore be obvious to one of ordinary skill in the art to modify the explicit teaching of Grace,  wherein the broad recitation of a circuit carrier can be various structures contained within the BMS such as circuit boards (Grace, [0016], “circuit boards”) and that the electronic circuit (Grace, [0016], “electronic components”) is arranged on a circuit carrier within the battery management system, the electronic circuit comprising a processor, a communication interface for communicating with at least one in-vehicle, high-voltage-battery-external device (Grace, [0016], “controllers that monitor the performance of the components of the battery system… and control the operation of the battery system”), and at least one pressure sensor designed to capture pressure signals in the battery housing (Grace, [0016], “sensors…sensor input (e.g., voltage, current, temperature, humidity, pressure, etc.)”) for safe and efficient operation (Grace, [0016]).
Grace states BMS 60 may detect a thermal event in a battery module 30 based on a pressure signal (Grace, [0029]) wherein increase in pressure is detected by a pressure sensor 34c positioned in the module or battery pack 30 (Grace, [0029], Fig. 4, step 110) which meets the limitation of the present claim, wherein the processor is configured to take the conveyed pressure signals as a basis for detecting a thermal runaway of at least one battery cell of the high-voltage battery,
Grace further specifies when a thermal event is detected in the battery system 14, the BMS 60 may inform the driver and/or other relevant authorities (e.g., service personnel, bus operator, etc.) of the thermal event and informing the driver may include one or more of sounding an audio alarm, activating one or more indicator lights, and/or displaying messages on the bus display system (Grace, [0032], Fig. 4, step 120), which one of ordinary skill in the art before the effective filing date of the claimed invention would understand that informing the driver would necessitate generating a signal on detection of the thermal event, and meets the limitations of the present claim wherein the processor generates a signal on detection of the thermal runaway and provide the signal to the communication interface for conveyance to the device.

Regarding claim 11, Grace further teaches wherein the processor is configured to take the pressure signals as a basis for determining a rate of pressure change and to detect the thermal runaway if a value of the rate of pressure change exceeds a predetermined threshold value (Grace, [0027]-[0029], [0032]-[0033]).

Regarding claim 12, Grace additionally discloses wherein the processor is configured to generate a warning signal for a vehicle occupant of the motor vehicle as the signal on detection of the thermal runaway and to provide (Grace, [0027]) said warning signal to the communication interface for conveyance to the device in the form of a warning device (Grace, [0032]-[0033], Fig. 4).

Regarding, claim 13, Grace also teaches wherein the battery management system has a housing in which the circuit carrier is arranged (Grace, [0016] and [0020], battery system 14, battery management system (BMS) 60, battery module 30, electrical circuits and related accessories not shown), the examiner notes that a circuit carrier, such as a circuit board, is an inherent feature of a circuit, of which the battery management system as disclosed in Grace is comprised, see MPEP § 2112.01 and claim 9 above,
and the housing has at least one pressure compensation element for a pressure compensation between an interior of the housing of the battery management system and an interior of the battery housing (Grace, [0024], Fig. 3, pressure sensor 32c).

Regarding claims 14 and 15, Grace further discloses A motor vehicle comprising a high-voltage battery (Grace, [0013]-[0015], Fig. 1) comprising
a plurality of interconnected battery cells; a battery housing; and a battery management system (Grace, Figs. 1-3, battery cells 50, battery system 14, battery management system (BMS) 60)
wherein the battery cells and the battery management system are arranged in the battery housing (Grace, [0016]-[0018], Figs. 1-3, battery system 14, battery management system (BMS) 60, battery cells 50).

Regarding claim 16, Grace discloses all of the limitations of claim 15 as set forth above. Grace additionally teaches an in-vehicle, high-voltage-battery-external, warning device for outputting a warning signal for a vehicle occupant of the motor vehicle on detection of the thermal runaway (Grace, [0032]).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grace US20180212288A1 (with priority to 07 December 2016) as evidenced by Zhao CN108631015A (using the machine English translation from Espacenet provided).

Regarding claim 10, Grace teaches a pressure sensor as set forth above in claim 9, though not specifying that at least one pressure sensor is an absolute pressure sensor. Zhao discloses a battery management system (p. 10, lines 26-28) to monitor a high voltage battery of a motor vehicle for detecting a thermal runaway (p. 8, lines 5-20) of at least one battery cell of the high-voltage battery (Zhao, p. 7 line 37 – p. 16 line 55) using an absolute pressure sensors such as a vacuum pressure sensor or a micro-electromechanical system (MEMS) chip having a vacuum chamber (Zhao, p. 8, lines 19-20).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that at least one pressure sensor is an absolute pressure sensor as these are known as art effective sensors as evidenced by Zhao which gives the examples of absolute pressure sensors such as a vacuum pressure sensor or a micro-electromechanical system (MEMS) chip having a vacuum chamber for use with a battery management system to monitor a high voltage battery of a motor vehicle for detecting a thermal runaway of at least one battery cell of the high-voltage battery.

Response to Arguments
Applicant's arguments filed 25 July 2022 have been fully considered but they are not persuasive. 

Applicant states

Further, Grace discloses that the BMS 60 may include circuit boards, electronic components, sensors, and controllers that monitor the performance of the components of the battery system 14 based on sensor input, provide feedback, and control the operation of the battery system 14 ($ [0016]). However, Grace does not disclose that a processor, a communication interface, and at least one pressure sensor are arranged on the same circuit carrier within the BMS 60.

Which is correct that Grace does not explicitly disclose that a processor, a communication interface, and at least one pressure sensor are arranged on the same circuit carrier within the BMS 60. However, as set forth above in claim 9, as Grace teaches the BMS may include circuit boards, electronic components, sensors, and controllers that monitor the performance of the components of the battery system based on sensor input (e.g., voltage, current, temperature, humidity, pressure, etc.), provide feedback (alarms, alerts, etc.), and control the operation of the battery system for safe and efficient operation. It would therefore be obvious to one of ordinary skill in the art to modify the explicit teaching of Grace, wherein the broad recitation of a circuit carrier can be various structures contained within the BMS such as circuit boards, and the electronic circuit is arranged on a circuit carrier, such as a circuit board, within the battery management system, the electronic circuit comprises: a processor, communication interface for communicating with at least one in- vehicle, high-voltage-battery-external device, and at least one pressure sensor designed to capture pressure signals in the battery housing for safe and efficient operation.

Claims 10-16 are rejected as being dependent on rejected claim 9 and as their limitations are also taught by Grace in combination with Zhao, as set forth above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dittmann US20210273283A1 discloses a battery management system comprising a circuit carrier, electronic circuit, communication interface, and sensors.
Loncarevic US20130207613A1 teaches a battery management system comprising a circuit carrier, electronic circuit, communication interface, processor, and sensors.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED HANSEN whose telephone number is (571)272-4590. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571)270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JARED HANSEN/Examiner, Art Unit 1728         

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728